--------------------------------------------------------------------------------

Exhibit 10.6

 


THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THIS SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITY.


Paradigm Holdings, Inc.


Senior Secured Subordinated Note


 
Issuance Date:  May 26, 2010
Original Principal Amount: U.S. $2,018,047.05



FOR VALUE RECEIVED, Paradigm Holdings, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to Hale Capital Partners, LP or its
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at a rate per annum equal to the Interest Rate (as defined below), from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon an Interest Date (as defined below), the Maturity
Date, acceleration, redemption or otherwise (in each case in accordance with the
terms hereof).  This Senior Secured Subordinated Note (including all Senior
Secured Subordinated Notes issued in exchange, transfer or replacement hereof,
this “Note”) is one of an issue of Senior Secured Subordinated Notes
(collectively, the “Notes” and such other Senior Secured Subordinated Notes, the
“Other Notes”) issued pursuant to the Securities Purchase Agreement (as defined
below).  The Company shall also pay Holder on the Issuance Date a financing fee
in the amount of $148,758.67 in Common Shares (as defined in the Securities
Purchase Agreement) at a price per Common Share equal to $0.086.  Certain
capitalized terms are defined in Section 25.  This Note replaces and supersedes
that certain Senior Secured Promissory Note issued by Paradigm Holdings, Inc., a
Wyoming corporation, to the Holder on May 26, 2010 in the principal amount of
$2,018,047.05 (the “Wyoming Note”) and the Wyoming Note has no further force or
effect.


(1)            MATURITY.  On the Maturity Date, the Holder shall surrender this
Note to the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges, if any.  The “Maturity Date” shall be the first
anniversary of the Issuance Date.

 
 

--------------------------------------------------------------------------------

 

(2)            INTEREST; INTEREST RATE.  (a)  Interest on this Note shall
commence accruing on the Issuance Date at a rate per annum equal to the Interest
Rate and shall be computed on the basis of a 365-day year and actual days
elapsed.  Except as otherwise provided herein, Interest payable pursuant to this
Note shall be payable in arrears on the last Business Day of each calendar month
during the period beginning on the Issuance Date and ending on such date all
obligations hereunder have been paid in full to the Holder (each, an “Interest
Date”) with the first Interest Date being June 30, 2010.


(b)            From and after the occurrence of an Event of Default, the
Interest Rate shall be increased to eighteen percent (18%).  In the event that
such Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided that the Interest as calculated at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.


(3)            RIGHTS UPON EVENT OF DEFAULT.


(a)            Event of Default.  Each of the following events shall constitute
an “Event of Default”:


(i)             the Company's failure to pay to the Holder any amount of
Principal (including, without limitation, any redemption payments), Interest,
Late Charges or other amounts when and as due under this Note or any other
Transaction Document (as defined in the Securities Purchase Agreement), except,
in the case of a failure to pay Interest and Late Charges when and as due, in
which case only if such failure continues for a period of at least three (3)
Business Days;


(ii)            any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in the Securities Purchase Agreement) exceeding $100,000 individually or
in the aggregate, other than with respect to any Other Notes;


(iii)           the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;


(iv)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 
- 2 -

--------------------------------------------------------------------------------

 

(v)           a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $100,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;


(vi)           the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days after notice of such
breach;


(vii)          any Material Adverse Effect (as defined in the Securities
Purchase Agreement);


(viii)         any provision of any Transaction Document (including, without
limitation, the Security Documents (as defined in the Securities Purchase
Agreement) and the Guaranties (as defined in the Securities Purchase Agreement))
shall at any time for any reason (other than pursuant to the express terms
thereof) cease to be valid and binding on or enforceable against the parties
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Security Documents and the Guaranties);


(ix)           the Security Documents shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, second priority Lien on the Collateral (as defined in the
Security Agreement) in favor of each of the Secured Parties (as defined in the
Security Agreement); or


(x)            any material damage to, or loss, theft or destruction of, any
Collateral (other than immaterial items), whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Company or any Subsidiary, if any such event or circumstance
could have a Material Adverse Effect;


(xi)           any withdrawal occurs with respect to the Performance Bond (as
defined in the Securities Purchase Agreement);

 
- 3 -

--------------------------------------------------------------------------------

 

(xii)          any material breach or material failure in any respect to comply
with Section 10 of this Note; or


(xiii)         any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.


Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall within two (2) Business Days deliver written
notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder.


(b)           Redemption Right.   At any time after the earlier of the Holder's
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”, and such redemption, a “Event of Default Redemption”) to the Company,
which Event of Default Redemption Notice shall indicate the portion of this Note
the Holder is electing to redeem.  Each portion of this Note subject to
redemption by the Company pursuant to this Section 3(b) shall be redeemed by the
Company at a price equal to sum of (x) the Outstanding Amount being redeemed and
(y) the Present Value of Interest of such Outstanding Amount (the “Event of
Default Redemption Price”).  Redemptions required by this Section 3(b) shall be
made in accordance with the provisions of Section 6.  To the extent redemptions
required by this Section 3(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.


(4)            RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.


(a)            Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 4(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes held by such holder and
having similar ranking to the Notes, and reasonably satisfactory to the Required
Holders.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein.  The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions.


(b)           Redemption Right.  Until the later to occur (i) no sooner than
fifteen (15) days nor later than ten (10) days prior to the consummation of a
Change of Control, or (ii) the public announcement of such Change of Control,
the Company shall deliver written notice thereof via facsimile and overnight
courier to the Holder (a “Change of Control Notice”).  At any time during the
period beginning after the Holder's receipt of a Change of Control Notice and
ending ten (10) Trading Days after the later of (x) the date of the consummation
of such Change of Control and (y) the date of the expiration of the applicable
Blockage Period (as defined in the Subordination Agreement), if any, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”, and such
redemption, a “Change of Control Redemption”) to the Company, which Change of
Control Redemption Notice shall indicate the Outstanding Amount the Holder is
electing to redeem.  The portion of this Note subject to redemption pursuant to
this Section 4 shall be redeemed by the Company in cash at a price equal to the
sum of (x) the Outstanding Amount being redeemed and (y) the Present Value of
Interest of such Outstanding Amount (the “Change of Control Redemption
Price”).  Redemptions required by this Section 4 shall be made in accordance
with the provisions of Section 6.  To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.

 
- 4 -

--------------------------------------------------------------------------------

 

(5)            SALE REDEMPTION.  No earlier than fifteen (15) days prior to nor
later than ten (10) days following the consummation of any Sale, the Company
shall deliver written notice thereof via facsimile and overnight courier (a
“Sale Notice”) to the Holder, which shall include the calculations of the amount
of Net Sale Proceeds for such Sale.  At any time prior to the later of (i) ten
(10) Business Days following the consummation of any Sale and (ii) ten (10)
Business Days following receipt of the Sale Notice, the Holder may require the
Company to redeem (a “Sale Redemption”), with the Net Sale Proceeds of such
Sale, all or part of the Outstanding Amount, which amount shall not exceed the
applicable Sale Redemption Eligibility Amount (the “Sale Redemption Amount”) by
delivering written notice thereof (the “Sale Redemption Notice”) to the
Company.  The Sale Redemption Notice shall state (i) the date the Company is
required to pay to the Holder the Sale Redemption Price (as defined below) (the
“Sale Redemption Date”), which date shall be no earlier than ten (10) Business
Days following the date of delivery of such Sale Redemption Notice and (ii) the
allocation of such Sale Redemption Amount between this Note and any Notes held
by the Holder.  Each portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company at a price equal to the sum of (x)
the Outstanding Amount being redeemed and (y) the Present Value of Interest of
such Outstanding Amount (the “Sale Redemption Price”).  Redemptions required by
this Section 5 shall be made in accordance with the provisions of Section 6.  To
the extent redemptions required by this Section 5 are deemed or determined by a
court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.


(6)            HOLDER'S REDEMPTIONS.


(a)            Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice (such date,
the “Event of Default Redemption Date”).  If the Holder has submitted a Change
of Control Redemption Notice in accordance with Section 4(b), the Company shall
deliver the applicable Change of Control Redemption Price to the Holder
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within ten (10)
Business Days after the Company's receipt of such notice otherwise (such date,
the “Change of Control Redemption Date”).  If the Holder has submitted a Sale
Redemption Notice in accordance with Section 5, the Company shall pay the Sale
Redemption Price on the Sale Redemption Date.  In the event of a redemption of
less than all of the Outstanding Amount of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal which has not been
redeemed.  In the event that the Company does not pay the Redemption Price to
the Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Outstanding Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company's
receipt of such notice, (x) the Redemption Notice shall be null and void with
respect to such Outstanding Amount, and (y) the Company shall immediately return
this Note, or issue a new Note (in accordance with Section 15(d)) to the Holder
representing such Outstanding Amount.  The Holder's delivery of a notice voiding
a Redemption Notice and exercise of its rights following such notice shall not
affect the Company's obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Outstanding Amount
subject to such notice.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)           Redemption by Other Holders.  Upon the Company's receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 3(b) or Section 4(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the period beginning on and including the date
which is three (3) Business Days prior to the Company's receipt of the Holder's
Redemption Notice and ending on and including the date which is three (3)
Business Days after the Company's receipt of the Holder's Redemption Notice and
the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.


(c)           Alternative Redemption in Shares of Common Stock.  If the Company
fails to pay the applicable Redemption Price on the applicable Redemption Date,
at the option of the Holder, the Holder may elect by written notice to the
Company (a “Conversion Notice”, and the date the Company receives such
Conversion Notice, the “Conversion Date”), in lieu of receiving such Redemption
Price in cash, to receive such number of shares of Common Stock equal to the
quotient of (x) such Redemption Price and (y) $0.086.   On or before the first
(1st) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of such Conversion Notice to the Holder and the Company’s transfer agent (the
“Transfer Agent”). On or before the second (2nd) Trading Day following the date
of receipt of a Conversion Notice, the Company shall (x) provided that the
Transfer Agent is participating in The Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal at Custodian
system or (y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 15(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 
- 6 -

--------------------------------------------------------------------------------

 

(d)           Failure to Deliver Shares.  If within three (3) Trading Days after
the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), the Company shall fail to issue and deliver a certificate to the
Holder and register such shares of Common Stock on the Company’s share register
or credit the Holder’s or its designee’s balance account with DTC for the number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (a “Conversion Failure”), and if on or
after such third (3rd) Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such conversion that
the Holder anticipated receiving from the Company, then, in addition to all
other remedies available to the Holder, the Company shall, within three (3)
Business Days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock multiplied by (B) the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding the Conversion
Date.


(7)            SECURITY.  This Note and the Other Notes are secured to the
extent and in the manner set forth in the Transaction Documents (including,
without limitation, the Security Agreement, the other Security Documents and the
Guaranties).


(8)            NONCIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 
- 7 -

--------------------------------------------------------------------------------

 

(9)            VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law and/or expressly provided in this
Note.


(10)          COVENANTS.


(a)            Rank. All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company, other than Senior Indebtedness, Capitalized Lease Obligations and
Purchase Money Indebtedness.


(b)            Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and the
Other Notes and (ii) Permitted Indebtedness.


(c)            Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.


(d)            Restricted Payments.  The Company shall not, and the Company
shall not permit any of its Subsidiaries to, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Indebtedness (other than the Senior Indebtedness or as otherwise
permitted or provided under this Note or the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.


(e)            Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of the Common Stock without the prior express written
consent of the Holder.


(f)            Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by the Company and its Subsidiaries that,
in the aggregate, do not have a fair market value in excess of $100,000 in any
twelve (12) month period and (ii) sales of inventory in the ordinary course of
business.

 
- 8 -

--------------------------------------------------------------------------------

 

(g)            Intellectual Property.  So long as any Note is outstanding, the
Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) assign, transfer or otherwise encumber or allow any other Person
to have any rights or license to any of the Intellectual Property (as defined in
the Security Agreement) of the Company or its Subsidiaries other than Permitted
Indebtedness and Permitted Liens, (ii) grant any royalties and other
Indebtedness with respect to any of the Intellectual Property other than
Permitted Indebtedness or (ii) take any action or inaction to impair the value
of the Intellectual Property .


(h)            Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date, other than Permitted Indebtedness.


(i)             New Subsidiaries. Simultaneously with the acquisition or
formation of each New Subsidiary (other than a Foreign Subsidiary (as defined in
the Security Documents), the Company shall cause such New Subsidiary to execute,
and deliver to each holder of Notes, all Security Documents (as defined in the
Securities Purchase Agreement) and Guaranties (as defined in the Securities
Purchase Agreement) as requested by the Holder.  The Company shall also deliver
to the Secured Parties (as defined in the Security Documents) an opinion of
counsel to such New Subsidiary that is reasonably satisfactory to the Secured
Parties covering such legal matters with respect to such New Subsidiary becoming
a guarantor of the Company’s obligations, executing and delivering the Security
Documents and the Guaranties and any other matters that the Secured Parties may
reasonably request.  The Company shall deliver, or cause the applicable
Subsidiary to deliver, each of the physical stock certificates of such New
Subsidiary, along with undated stock powers for each such certificates, executed
in blank (or, if any such shares of capital stock are uncertificated,
confirmation and evidence reasonably satisfactory to the Secured Parties that
the security interest in such uncertificated securities has been transferred to
and perfected by the Secured Parties, in accordance with Sections 8-313, 8-321
and 9-115 of the Uniform Commercial Code or any other similar or local or
foreign law that may be applicable) (except to the extent the Company or such
Subsidiary is obligated to deliver such certificates to the Senior Lender
pursuant to the Senior Indebtedness).


(j)             Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto.  The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, modify its or their corporate structure or purpose.


(k)            Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

 
- 9 -

--------------------------------------------------------------------------------

 

(l)             Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, in all
material respects all of its properties which are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to
comply, at all times in all material respects with the provisions of all leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.


(m)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations with respect to its properties (including
all real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated.


(n)            Amendments to Transaction Documents.  So long as any Note remains
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, enter into, become or remain subject to any agreement or instrument, except
for the Transaction Documents, that would prohibit or require the consent of any
Person to any amendment, modification or supplement to any of the Transaction
Documents.


(11)          PARTICIPATION.  The Holder, as the holder of this Note, shall not
be entitled to any dividends paid or distributions made to the holders of Common
Stock.


(12)          VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The written consent
of the Company and the affirmative vote at a meeting duly called for such
purpose or the written consent without a meeting of the Required Holders shall
be required for any change or amendment to this Note or the Other Notes.


(13)          TRANSFER.  This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company, subject only to the provisions
of Section 4.1 of the Securities Purchase Agreement.


(14)          REGISTRATION.  The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of principal and interest hereunder, notwithstanding notice to
the contrary.  A Registered Note may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register.  Upon its
receipt of a request to assign or sell all or part of any Registered Note by a
Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 21.

 
- 10 -

--------------------------------------------------------------------------------

 

(15)          REISSUANCE OF THIS NOTE.


(a)            Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the written order of the Holder a new Note (in accordance with
Section 15(d)), registered in the Company's Register of Notes as the Holder may
request in writing , representing the outstanding Principal being transferred by
the Holder and, if less then the entire outstanding Principal is being
transferred, a new Note (in accordance with Section 15(d)) to the Holder
representing the outstanding Principal not being transferred.  The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this Section 15(a), following redemption of any portion of
this Note, the outstanding Principal represented by this Note may be less than
the Principal stated on the face of this Note.


(b)            Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 15(d)) representing the outstanding Principal.


(c)            Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 15(d) and in
principal amounts of at least $1,000 and multiples of $1,000) representing in
the aggregate the outstanding Principal of this Note, and each such new Note
will represent such portion of such outstanding Principal as is designated by
the Holder at the time of such surrender.


(d)            Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 15(a) or Section 15(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note (subject, however, to any
actions already taken under or with respect to this Note at any time prior
thereto), and (v) shall represent accrued unpaid Interest and Late Charges on
the Principal and Interest of this Note, from the Issuance Date.


(16)          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, redemption and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 
- 11 -

--------------------------------------------------------------------------------

 

(17)          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect unpaid amounts due under this Note or to enforce the
provisions of this Note or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors'
rights and involving a claim under this Note, then the Company shall pay the
reasonable costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys' fees and
disbursements.


(18)          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.


(19)          FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.


(20)          DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price, the Closing Bid Price, the Closing Sale
Price or fair market value (as the case may be) or the arithmetic calculation of
the Conversion Rate or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile (i)
within two (2) Business Days after receipt of the applicable notice giving rise
to such dispute to the Company or the Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute (including, without limitation, as to
whether any issuance or sale or deemed issuance or sale was an issuance or sale
or deemed issuance or sale of Excluded Securities). If the Holder and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Holder (as the case may
be), then the Company shall, within two (2) Business Days, submit via facsimile
(a) the disputed determination of the Conversion Price, the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 
- 12 -

--------------------------------------------------------------------------------

 

(21)          NOTICES; PAYMENTS.


(a)            Notices.  Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 6.4 of the Securities Purchase Agreement.  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore.


(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Holders, shall initially be as set forth in the Securities
Purchase Agreement); provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder's wire
transfer instructions.  Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date.  Any amount of Principal
or other amounts due under the Transaction Documents, other than Interest, which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).


(22)          CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note has been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.


(23)          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.


(24)          GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accor­dance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company's
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 
- 13 -

--------------------------------------------------------------------------------

 

(25)          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:


(a)            “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.


(b)            “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.


(c)            “Capitalized Lease Obligations” means without duplication, all
monetary obligations of the Company or any of its Subsidiaries under any leasing
or similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other
Transaction Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP and the amount of such
obligations outstanding at any one time shall not to exceed $1,500,000 in the
aggregate.

 
- 14 -

--------------------------------------------------------------------------------

 

(d)            “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.  For the avoidance
of doubt, the transactions contemplated by the Plan and Agreement of Merger
dated May 5, 2010 (the “Reincorporation Agreement”) between the Company and
Paradigm Holdings, Inc., a Nevada corporation, shall not constitute a “Change of
Control” hereunder.


(e)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section 20 of such Note. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.


(f)             “Common Stock” means the common stock, par value $0.01 per
share, of the Company.


(g)            “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 
- 15 -

--------------------------------------------------------------------------------

 

(h)            “Eligible Market” means the Principal Market, The New York Stock
Exchange, the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market or
the Nasdaq Global Select Market.


(i)             “Excluded Securities” means any debt or equity securities of the
Company issued or issuable: (i) to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan or
employment agreement with the Company or any of its Subsidiaries; (ii) upon the
conversion or exercise of outstanding securities of the Company as in effect as
of the Issuance Date and (iii) pursuant to the Securities Purchase Agreement.


(j)             “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) another Person, or (2)
sell, lease, license, assign, transfer, convey or otherwise dispose of all or
substantially all of its respective properties or assets to any other Person, or
(3) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Voting Stock of the Company
(not including any shares of Voting Stock of the Company held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock or share purchase agreement or
other business combination), or (5) reorganize, recapitalize or reclassify the
Common Stock, or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) (other than Hale Capital Partners, LP, EREF
Para, LLC or any of their Affiliates (as defined in the Securities Purchase
Agreement)) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.


(k)            “GAAP” means United States generally accepted accounting
principles, consistently applied.


(l)             “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date (as
defined in the Securities Purchase Agreement) and (ii) the denominator of which
is the aggregate original principal amount of all Notes issued to the Purchasers
(as defined in the Securities Purchase Agreement) pursuant to the Securities
Purchase Agreement on the Closing Date.

 
- 16 -

--------------------------------------------------------------------------------

 

(m)           “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.


(n)            “Interest Rate” means 6.00% per annum.


(o)            “Net Sale Proceeds” means, with respect to any Sale, an amount
equal to: (A) the sum of cash payments and cash equivalents received by the
Company or any of its Subsidiaries, from such Sale (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), minus (B)
any reasonable direct out-of-pocket actual and estimated professional fees and
other costs or expenses incurred in connection with such Sale.


(p)            “Outstanding Amount” means the sum of (A) the portion of the
Principal to be redeemed or otherwise with respect to which this determination
is being made, (B) accrued and unpaid Interest with respect to such Principal
and (C) accrued and unpaid Late Charges with respect to such Principal and
Interest.


(q)            “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.


(r)             “Permitted Indebtedness” means (A) the Senior Indebtedness, (B)
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of the Interest Rate
hereunder (C) Indebtedness secured by Permitted Liens, (D) Capitalized Lease
Obligations, (E) Purchase Money Indebtedness, (F) Indebtedness to trade
creditors incurred in the ordinary course of business, and (G) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose more
burdensome terms upon the Company or its Subsidiary, as the case may be.

 
- 17 -

--------------------------------------------------------------------------------

 

(s)            “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing the Company's
obligations under the Notes, (v) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (v) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vii) Liens securing the Company's obligations under the Senior
Indebtedness, Capitalized Lease Obligations and Purchase Money Indebtedness;
(viii) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (x) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens and other Liens to secure
the performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or contractual arrangements; and (xi) Liens arising
from judgments, decrees or attachments in circumstances not constituting an
Event of Default under Section 3(a)(v).


(t)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity  and a government or any department or agency
thereof.


(u)            “Present Value of Interest” means the amount of any interest
that, but for a Change of Control Redemption, Event of Default Redemption or
Sale Redemption, as applicable, would have accrued under this Note with respect
to the principal amount of this Note being redeemed at the Interest Rate for the
period from the Change of Control Redemption Date, Event of Default Redemption
Date or Sale Redemption Date, as applicable, through the Maturity Date
discounted to the present value of such interest using a discount rate equal to
the Interest Rate in effect on the applicable date of determination.

 
- 18 -

--------------------------------------------------------------------------------

 

(v)            “Principal Market” means the OTC Bulletin Board.


(w)           “Purchase Money Indebtedness” means Indebtedness used to acquire
fixed assets for the Company or any of its Subsidiaries, obtained for the sole
purpose of financing all or any part of the acquisition cost thereof, which may
be secured by such assets, but is otherwise non-recourse to the Company and its
Subsidiaries.


(x)            “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Sale Redemption Notice and the Change of Control
Redemption Notices, and, each of the foregoing, individually, a Redemption
Notice.


(y)            “Redemption Prices” means, collectively, the Event of Default
Redemption Price, the Sale Redemption Price and the Change of Control Redemption
Price, and, each of the foregoing, individually, a Redemption Price.


(z)            “Required Holders” means the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then
outstanding.


(aa)          “Sale” means (x) any sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person, in an arm's length
transaction or a series of such transactions, of all or any part of the
Company's or any of its Subsidiaries' businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including the sale or issuance of Stock
(as defined in the Security Documents) of any of the Company's Subsidiaries,
other than inventory (or other assets) sold or leased in the ordinary course of
business of the Company or any of its Subsidiaries or the sale or disposition of
obsolete, worn out or surplus property or (y) any sale of securities of the
Company (other than Excluded Securities). For the avoidance of doubt, the
transactions contemplated by the Reincorporation Agreement shall not constitute
a “Sale” hereunder.


(bb)         “Sale Redemption Eligibility Amount” means, with respect to any
Sale, the product of (i) the Holder Pro Rata Amount and (ii) 100% of the Net
Sale Proceeds for such Sale.


(cc)          “SEC” means the United States Securities and Exchange Commission.
 
(dd)         “Securities Purchase Agreement” means that certain securities
purchase agreement dated the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

 
- 19 -

--------------------------------------------------------------------------------

 

(ee)           “Senior Indebtedness” means the Indebtedness incurred by the
Company and its Subsidiaries pursuant to the Senior Facility (as defined in the
Securities Purchase Agreement), as amended, and in connection with the letter of
credit dated as of [May __, 2010] issued by Silicon Valley Bank to Zurich
American Insurance Company and Fidelity and Deposit Company of Maryland (the
“Letter of Credit”); provided, however, that the aggregate outstanding amount of
such Indebtedness permitted hereunder (taking into account the maximum amounts
which may be advanced under the loan documents evidencing such Senior
Indebtedness) does not at any time exceed the sum of (x) $4,500,000 and (y) the
amount of the Letter of Credit. .


(ff)           “Senior Lender” shall mean Silicon Valley Bank or such successor
lender pursuant to any outstanding Senior Indebtedness.


(gg)         “Subordination Agreement” shall mean that certain subordination
agreement, dated as of the Issuance Date, among Silicon Valley Bank and the
Holder, with respect to certain indebtedness of the Company to Silicon Valley
Bank., as such may be amended from time to time.


(hh)         “Subscription Date” means May 26, 2010.


(ii)            “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person's Parent Entity.


(jj)            “Trading Day” means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded.


(kk)          “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).


(26)           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.


[Signature Page Follows]

 
- 20 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.





 
PARADIGM HOLDINGS, INC.
     
By:
/s/Peter B. LaMontagne
   
Name:
Peter B. LaMontagne
   
Title:
President and CEO
                 
ACKNOWLEDGED AND AGREED TO:
         
HALE CAPITAL PARTNERS
          By: Martin Hale, Jr.  
Martin Hale, Jr.
 
Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
 
THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THIS SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITY.


Paradigm Holdings, Inc.


Senior Secured Subordinated Note


Issuance Date:  May 26, 2010
Original Principal Amount: U.S. $1,981,952.95



FOR VALUE RECEIVED, Paradigm Holdings, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to EREF PARA, LLC or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at a rate
per annum equal to the Interest Rate (as defined below), from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof).  This Senior Secured Subordinated Note (including all Senior Secured
Subordinated Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Senior Secured Subordinated Notes (collectively,
the “Notes” and such other Senior Secured Subordinated Notes, the “Other Notes”)
issued pursuant to the Securities Purchase Agreement (as defined below).  The
Company shall also pay Holder on the Issuance Date a financing fee in the amount
of $146,098.43 in Common Shares (as defined in the Securities Purchase
Agreement) at a price per Common Share equal to $0.086.  Certain capitalized
terms are defined in Section 25.  This Note replaces and supersedes that certain
Senior Secured Promissory Note issued by Paradigm Holdings, Inc., a Wyoming
corporation, to the Holder on May 26, 2010 in the principal amount of
$1,981,952.95 (the “Wyoming Note”) and the Wyoming Note has no further force or
effect.


(1)            MATURITY.  On the Maturity Date, the Holder shall surrender this
Note to the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges, if any.  The “Maturity Date” shall be the first
anniversary of the Issuance Date.

 
 

--------------------------------------------------------------------------------

 

(2)           INTEREST; INTEREST RATE.  (a)  Interest on this Note shall
commence accruing on the Issuance Date at a rate per annum equal to the Interest
Rate and shall be computed on the basis of a 365-day year and actual days
elapsed.  Except as otherwise provided herein, Interest payable pursuant to this
Note shall be payable in arrears on the last Business Day of each calendar month
during the period beginning on the Issuance Date and ending on such date all
obligations hereunder have been paid in full to the Holder (each, an “Interest
Date”) with the first Interest Date being June 30, 2010.


(b)           From and after the occurrence of an Event of Default, the Interest
Rate shall be increased to eighteen percent (18%).  In the event that such Event
of Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.


(3)           RIGHTS UPON EVENT OF DEFAULT.


(a)            Event of Default.  Each of the following events shall constitute
an “Event of Default”:


(i)             the Company's failure to pay to the Holder any amount of
Principal (including, without limitation, any redemption payments), Interest,
Late Charges or other amounts when and as due under this Note or any other
Transaction Document (as defined in the Securities Purchase Agreement), except,
in the case of a failure to pay Interest and Late Charges when and as due, in
which case only if such failure continues for a period of at least three (3)
Business Days;


(ii)            any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in the Securities Purchase Agreement) exceeding $100,000 individually or
in the aggregate, other than with respect to any Other Notes;


(iii)           the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;


(iv)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 
- 2 -

--------------------------------------------------------------------------------

 

(v)           a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $100,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;


(vi)           the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days after notice of such
breach;


(vii)          any Material Adverse Effect (as defined in the Securities
Purchase Agreement);


(viii)         any provision of any Transaction Document (including, without
limitation, the Security Documents (as defined in the Securities Purchase
Agreement) and the Guaranties (as defined in the Securities Purchase Agreement))
shall at any time for any reason (other than pursuant to the express terms
thereof) cease to be valid and binding on or enforceable against the parties
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Security Documents and the Guaranties);


(ix)           the Security Documents shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, second priority Lien on the Collateral (as defined in the
Security Agreement) in favor of each of the Secured Parties (as defined in the
Security Agreement); or


(x)            any material damage to, or loss, theft or destruction of, any
Collateral (other than immaterial items), whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Company or any Subsidiary, if any such event or circumstance
could have a Material Adverse Effect;


(xi)           any withdrawal occurs with respect to the Performance Bond (as
defined in the Securities Purchase Agreement);

 
- 3 -

--------------------------------------------------------------------------------

 

(xii)          any material breach or material failure in any respect to comply
with Section 10 of this Note; or


(xiii)         any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.


Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall within two (2) Business Days deliver written
notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder.


(b)            Redemption Right.   At any time after the earlier of the Holder's
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”, and such redemption, a “Event of Default Redemption”) to the Company,
which Event of Default Redemption Notice shall indicate the portion of this Note
the Holder is electing to redeem.  Each portion of this Note subject to
redemption by the Company pursuant to this Section 3(b) shall be redeemed by the
Company at a price equal to sum of (x) the Outstanding Amount being redeemed and
(y) the Present Value of Interest of such Outstanding Amount (the “Event of
Default Redemption Price”).  Redemptions required by this Section 3(b) shall be
made in accordance with the provisions of Section 6.  To the extent redemptions
required by this Section 3(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.


(4)            RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.


(a)            Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 4(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes held by such holder and
having similar ranking to the Notes, and reasonably satisfactory to the Required
Holders.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein.  The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions.


(b)            Redemption Right.  Until the later to occur (i) no sooner than
fifteen (15) days nor later than ten (10) days prior to the consummation of a
Change of Control, or (ii) the public announcement of such Change of Control,
the Company shall deliver written notice thereof via facsimile and overnight
courier to the Holder (a “Change of Control Notice”).  At any time during the
period beginning after the Holder's receipt of a Change of Control Notice and
ending ten (10) Trading Days after the later of (x) the date of the consummation
of such Change of Control and (y) the date of the expiration of the applicable
Blockage Period (as defined in the Subordination Agreement), if any, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”, and such
redemption, a “Change of Control Redemption”) to the Company, which Change of
Control Redemption Notice shall indicate the Outstanding Amount the Holder is
electing to redeem.  The portion of this Note subject to redemption pursuant to
this Section 4 shall be redeemed by the Company in cash at a price equal to the
sum of (x) the Outstanding Amount being redeemed and (y) the Present Value of
Interest of such Outstanding Amount (the “Change of Control Redemption
Price”).  Redemptions required by this Section 4 shall be made in accordance
with the provisions of Section 6.  To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.

 
- 4 -

--------------------------------------------------------------------------------

 

(5)            SALE REDEMPTION.  No earlier than fifteen (15) days prior to nor
later than ten (10) days following the consummation of any Sale, the Company
shall deliver written notice thereof via facsimile and overnight courier (a
“Sale Notice”) to the Holder, which shall include the calculations of the amount
of Net Sale Proceeds for such Sale.  At any time prior to the later of (i) ten
(10) Business Days following the consummation of any Sale and (ii) ten (10)
Business Days following receipt of the Sale Notice, the Holder may require the
Company to redeem (a “Sale Redemption”), with the Net Sale Proceeds of such
Sale, all or part of the Outstanding Amount, which amount shall not exceed the
applicable Sale Redemption Eligibility Amount (the “Sale Redemption Amount”) by
delivering written notice thereof (the “Sale Redemption Notice”) to the
Company.  The Sale Redemption Notice shall state (i) the date the Company is
required to pay to the Holder the Sale Redemption Price (as defined below) (the
“Sale Redemption Date”), which date shall be no earlier than ten (10) Business
Days following the date of delivery of such Sale Redemption Notice and (ii) the
allocation of such Sale Redemption Amount between this Note and any Notes held
by the Holder.  Each portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company at a price equal to the sum of (x)
the Outstanding Amount being redeemed and (y) the Present Value of Interest of
such Outstanding Amount (the “Sale Redemption Price”).  Redemptions required by
this Section 5 shall be made in accordance with the provisions of Section 6.  To
the extent redemptions required by this Section 5 are deemed or determined by a
court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.


(6)            HOLDER'S REDEMPTIONS.


(a)            Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice (such date,
the “Event of Default Redemption Date”).  If the Holder has submitted a Change
of Control Redemption Notice in accordance with Section 4(b), the Company shall
deliver the applicable Change of Control Redemption Price to the Holder
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within ten (10)
Business Days after the Company's receipt of such notice otherwise (such date,
the “Change of Control Redemption Date”).  If the Holder has submitted a Sale
Redemption Notice in accordance with Section 5, the Company shall pay the Sale
Redemption Price on the Sale Redemption Date.  In the event of a redemption of
less than all of the Outstanding Amount of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal which has not been
redeemed.  In the event that the Company does not pay the Redemption Price to
the Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Outstanding Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company's
receipt of such notice, (x) the Redemption Notice shall be null and void with
respect to such Outstanding Amount, and (y) the Company shall immediately return
this Note, or issue a new Note (in accordance with Section 15(d)) to the Holder
representing such Outstanding Amount.  The Holder's delivery of a notice voiding
a Redemption Notice and exercise of its rights following such notice shall not
affect the Company's obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Outstanding Amount
subject to such notice.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)            Redemption by Other Holders.  Upon the Company's receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 3(b) or Section 4(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the period beginning on and including the date
which is three (3) Business Days prior to the Company's receipt of the Holder's
Redemption Notice and ending on and including the date which is three (3)
Business Days after the Company's receipt of the Holder's Redemption Notice and
the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.


(c)            Alternative Redemption in Shares of Common Stock.  If the Company
fails to pay the applicable Redemption Price on the applicable Redemption Date,
at the option of the Holder, the Holder may elect by written notice to the
Company (a “Conversion Notice”, and the date the Company receives such
Conversion Notice, the “Conversion Date”), in lieu of receiving such Redemption
Price in cash, to receive such number of shares of Common Stock equal to the
quotient of (x) such Redemption Price and (y) $0.086.   On or before the first
(1st) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of such Conversion Notice to the Holder and the Company’s transfer agent (the
“Transfer Agent”). On or before the second (2nd) Trading Day following the date
of receipt of a Conversion Notice, the Company shall (x) provided that the
Transfer Agent is participating in The Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal at Custodian
system or (y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 15(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 
- 6 -

--------------------------------------------------------------------------------

 

(d)            Failure to Deliver Shares.  If within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), the Company shall fail to issue and deliver a certificate to the
Holder and register such shares of Common Stock on the Company’s share register
or credit the Holder’s or its designee’s balance account with DTC for the number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (a “Conversion Failure”), and if on or
after such third (3rd) Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such conversion that
the Holder anticipated receiving from the Company, then, in addition to all
other remedies available to the Holder, the Company shall, within three (3)
Business Days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock multiplied by (B) the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding the Conversion
Date.


(7)            SECURITY.  This Note and the Other Notes are secured to the
extent and in the manner set forth in the Transaction Documents (including,
without limitation, the Security Agreement, the other Security Documents and the
Guaranties).


(8)            NONCIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 
- 7 -

--------------------------------------------------------------------------------

 
 

(9)            VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law and/or expressly provided in this
Note.


(10)          COVENANTS.


(a)            Rank.  All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company, other than Senior Indebtedness, Capitalized Lease Obligations and
Purchase Money Indebtedness.


(b)            Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and the
Other Notes and (ii) Permitted Indebtedness.


(c)            Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.


(d)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Senior Indebtedness or as otherwise permitted or
provided under this Note or the Other Notes), whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness
if at the time such payment is due or is otherwise made or, after giving effect
to such payment, an event constituting, or that with the passage of time and
without being cured would constitute, an Event of Default has occurred and is
continuing.


(e)            Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of the Common Stock without the prior express written
consent of the Holder.


(f)            Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by the Company and its Subsidiaries that,
in the aggregate, do not have a fair market value in excess of $100,000 in any
twelve (12) month period and (ii) sales of inventory in the ordinary course of
business.

 
- 8 -

--------------------------------------------------------------------------------

 

(g)            Intellectual Property.  So long as any Note is outstanding, the
Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) assign, transfer or otherwise encumber or allow any other Person
to have any rights or license to any of the Intellectual Property (as defined in
the Security Agreement) of the Company or its Subsidiaries other than Permitted
Indebtedness and Permitted Liens, (ii) grant any royalties and other
Indebtedness with respect to any of the Intellectual Property other than
Permitted Indebtedness or (ii) take any action or inaction to impair the value
of the Intellectual Property .


(h)           Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date, other than Permitted Indebtedness.


(i)            New Subsidiaries. Simultaneously with the acquisition or
formation of each New Subsidiary (other than a Foreign Subsidiary (as defined in
the Security Documents), the Company shall cause such New Subsidiary to execute,
and deliver to each holder of Notes, all Security Documents (as defined in the
Securities Purchase Agreement) and Guaranties (as defined in the Securities
Purchase Agreement) as requested by the Holder.  The Company shall also deliver
to the Secured Parties (as defined in the Security Documents) an opinion of
counsel to such New Subsidiary that is reasonably satisfactory to the Secured
Parties covering such legal matters with respect to such New Subsidiary becoming
a guarantor of the Company’s obligations, executing and delivering the Security
Documents and the Guaranties and any other matters that the Secured Parties may
reasonably request.  The Company shall deliver, or cause the applicable
Subsidiary to deliver, each of the physical stock certificates of such New
Subsidiary, along with undated stock powers for each such certificates, executed
in blank (or, if any such shares of capital stock are uncertificated,
confirmation and evidence reasonably satisfactory to the Secured Parties that
the security interest in such uncertificated securities has been transferred to
and perfected by the Secured Parties, in accordance with Sections 8-313, 8-321
and 9-115 of the Uniform Commercial Code or any other similar or local or
foreign law that may be applicable) (except to the extent the Company or such
Subsidiary is obligated to deliver such certificates to the Senior Lender
pursuant to the Senior Indebtedness).


(j)             Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto.  The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, modify its or their corporate structure or purpose.


(k)            Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

 
- 9 -

--------------------------------------------------------------------------------

 

(l)             Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, in all
material respects all of its properties which are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to
comply, at all times in all material respects with the provisions of all leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.


(m)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations with respect to its properties (including
all real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated.


(n)           Amendments to Transaction Documents.  So long as any Note remains
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, enter into, become or remain subject to any agreement or instrument, except
for the Transaction Documents, that would prohibit or require the consent of any
Person to any amendment, modification or supplement to any of the Transaction
Documents.


(11)          PARTICIPATION.  The Holder, as the holder of this Note, shall not
be entitled to any dividends paid or distributions made to the holders of Common
Stock.


(12)          VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The written consent
of the Company and the affirmative vote at a meeting duly called for such
purpose or the written consent without a meeting of the Required Holders shall
be required for any change or amendment to this Note or the Other Notes.


(13)          TRANSFER.  This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company, subject only to the provisions
of Section 4.1 of the Securities Purchase Agreement.


(14)          REGISTRATION.  The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of principal and interest hereunder, notwithstanding notice to
the contrary.  A Registered Note may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register.  Upon its
receipt of a request to assign or sell all or part of any Registered Note by a
Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 21.

 
- 10 -

--------------------------------------------------------------------------------

 

(15)          REISSUANCE OF THIS NOTE.


(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the written order of the Holder a new Note (in accordance with
Section 15(d)), registered in the Company's Register of Notes as the Holder may
request in writing , representing the outstanding Principal being transferred by
the Holder and, if less then the entire outstanding Principal is being
transferred, a new Note (in accordance with Section 15(d)) to the Holder
representing the outstanding Principal not being transferred.  The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this Section 15(a), following redemption of any portion of
this Note, the outstanding Principal represented by this Note may be less than
the Principal stated on the face of this Note.


(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 15(d)) representing the outstanding Principal.


(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 15(d) and in
principal amounts of at least $1,000 and multiples of $1,000) representing in
the aggregate the outstanding Principal of this Note, and each such new Note
will represent such portion of such outstanding Principal as is designated by
the Holder at the time of such surrender.


(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 15(a) or Section 15(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note (subject, however, to any
actions already taken under or with respect to this Note at any time prior
thereto), and (v) shall represent accrued unpaid Interest and Late Charges on
the Principal and Interest of this Note, from the Issuance Date.


(16)          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, redemption and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 
- 11 -

--------------------------------------------------------------------------------

 

(17)          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect unpaid amounts due under this Note or to enforce the
provisions of this Note or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors'
rights and involving a claim under this Note, then the Company shall pay the
reasonable costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys' fees and
disbursements.


(18)          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.


(19)          FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.


(20)          DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price, the Closing Bid Price, the Closing Sale
Price or fair market value (as the case may be) or the arithmetic calculation of
the Conversion Rate or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile (i)
within two (2) Business Days after receipt of the applicable notice giving rise
to such dispute to the Company or the Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute (including, without limitation, as to
whether any issuance or sale or deemed issuance or sale was an issuance or sale
or deemed issuance or sale of Excluded Securities). If the Holder and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Holder (as the case may
be), then the Company shall, within two (2) Business Days, submit via facsimile
(a) the disputed determination of the Conversion Price, the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 
- 12 -

--------------------------------------------------------------------------------

 

(21)          NOTICES; PAYMENTS.


(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.4 of the Securities Purchase Agreement.  The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore.


(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Holders, shall initially be as set forth in the Securities
Purchase Agreement); provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder's wire
transfer instructions.  Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day and, in the case of
any Interest Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date.  Any amount of Principal
or other amounts due under the Transaction Documents, other than Interest, which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).


(22)          CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note has been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.


(23)          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.


(24)          GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accor­dance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company's
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 
- 13 -

--------------------------------------------------------------------------------

 

(25)          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:


(a)            “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.


(b)            “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.


(c)            “Capitalized Lease Obligations” means without duplication, all
monetary obligations of the Company or any of its Subsidiaries under any leasing
or similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other
Transaction Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP and the amount of such
obligations outstanding at any one time shall not to exceed $1,500,000 in the
aggregate.

 
- 14 -

--------------------------------------------------------------------------------

 

(d)            “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.  For the avoidance
of doubt, the transactions contemplated by the Plan and Agreement of Merger
dated May 5, 2010 (the “Reincorporation Agreement”) between the Company and
Paradigm Holdings, Inc., a Nevada corporation, shall not constitute a “Change of
Control” hereunder.


(e)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section 20 of such Note. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.


(f)             “Common Stock” means the common stock, par value $0.01 per
share, of the Company.


(g)            “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 
- 15 -

--------------------------------------------------------------------------------

 

(h)            “Eligible Market” means the Principal Market, The New York Stock
Exchange, the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market or
the Nasdaq Global Select Market.


(i)             “Excluded Securities” means any debt or equity securities of the
Company issued or issuable: (i) to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan or
employment agreement with the Company or any of its Subsidiaries; (ii) upon the
conversion or exercise of outstanding securities of the Company as in effect as
of the Issuance Date and (iii) pursuant to the Securities Purchase Agreement.


(j)             “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) another Person, or (2)
sell, lease, license, assign, transfer, convey or otherwise dispose of all or
substantially all of its respective properties or assets to any other Person, or
(3) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Voting Stock of the Company
(not including any shares of Voting Stock of the Company held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock or share purchase agreement or
other business combination), or (5) reorganize, recapitalize or reclassify the
Common Stock, or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) (other than Hale Capital Partners, LP, EREF
Para, LLC or any of their Affiliates (as defined in the Securities Purchase
Agreement)) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.


(k)            “GAAP” means United States generally accepted accounting
principles, consistently applied.


(l)             “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date (as
defined in the Securities Purchase Agreement) and (ii) the denominator of which
is the aggregate original principal amount of all Notes issued to the Purchasers
(as defined in the Securities Purchase Agreement) pursuant to the Securities
Purchase Agreement on the Closing Date.

 
- 16 -

--------------------------------------------------------------------------------

 

(m)           “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.


(n)            “Interest Rate” means 6.00% per annum.
 
(o)            “Net Sale Proceeds” means, with respect to any Sale, an amount
equal to: (A) the sum of cash payments and cash equivalents received by the
Company or any of its Subsidiaries, from such Sale (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), minus (B)
any reasonable direct out-of-pocket actual and estimated professional fees and
other costs or expenses incurred in connection with such Sale.


(p)            “Outstanding Amount” means the sum of (A) the portion of the
Principal to be redeemed or otherwise with respect to which this determination
is being made, (B) accrued and unpaid Interest with respect to such Principal
and (C) accrued and unpaid Late Charges with respect to such Principal and
Interest.


(q)            “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.


(r)             “Permitted Indebtedness” means (A) the Senior Indebtedness, (B)
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of the Interest Rate
hereunder (C) Indebtedness secured by Permitted Liens, (D) Capitalized Lease
Obligations, (E) Purchase Money Indebtedness, (F) Indebtedness to trade
creditors incurred in the ordinary course of business, and (G) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose more
burdensome terms upon the Company or its Subsidiary, as the case may be.

 
- 17 -

--------------------------------------------------------------------------------

 

(s)            “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing the Company's
obligations under the Notes, (v) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (v) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vii) Liens securing the Company's obligations under the Senior
Indebtedness, Capitalized Lease Obligations and Purchase Money Indebtedness;
(viii) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (x) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens and other Liens to secure
the performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or contractual arrangements; and (xi) Liens arising
from judgments, decrees or attachments in circumstances not constituting an
Event of Default under Section 3(a)(v).


(t)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity  and a government or any department or agency
thereof.


(u)            “Present Value of Interest” means the amount of any interest
that, but for a Change of Control Redemption, Event of Default Redemption or
Sale Redemption, as applicable, would have accrued under this Note with respect
to the principal amount of this Note being redeemed at the Interest Rate for the
period from the Change of Control Redemption Date, Event of Default Redemption
Date or Sale Redemption Date, as applicable, through the Maturity Date
discounted to the present value of such interest using a discount rate equal to
the Interest Rate in effect on the applicable date of determination.

 
- 18 -

--------------------------------------------------------------------------------

 

(v)            “Principal Market” means the OTC Bulletin Board.


(w)           “Purchase Money Indebtedness” means Indebtedness used to acquire
fixed assets for the Company or any of its Subsidiaries, obtained for the sole
purpose of financing all or any part of the acquisition cost thereof, which may
be secured by such assets, but is otherwise non-recourse to the Company and its
Subsidiaries.


(x)            “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Sale Redemption Notice and the Change of Control
Redemption Notices, and, each of the foregoing, individually, a Redemption
Notice.


(y)            “Redemption Prices” means, collectively, the Event of Default
Redemption Price, the Sale Redemption Price and the Change of Control Redemption
Price, and, each of the foregoing, individually, a Redemption Price.


(z)            “Required Holders” means the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then
outstanding.


(aa)          “Sale” means (x) any sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person, in an arm's length
transaction or a series of such transactions, of all or any part of the
Company's or any of its Subsidiaries' businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including the sale or issuance of Stock
(as defined in the Security Documents) of any of the Company's Subsidiaries,
other than inventory (or other assets) sold or leased in the ordinary course of
business of the Company or any of its Subsidiaries or the sale or disposition of
obsolete, worn out or surplus property or (y) any sale of securities of the
Company (other than Excluded Securities). For the avoidance of doubt, the
transactions contemplated by the Reincorporation Agreement shall not constitute
a “Sale” hereunder.


(bb)          “Sale Redemption Eligibility Amount” means, with respect to any
Sale, the product of (i) the Holder Pro Rata Amount and (ii) 100% of the Net
Sale Proceeds for such Sale.


(cc)          “SEC” means the United States Securities and Exchange Commission.

 
(dd)          “Securities Purchase Agreement” means that certain securities
purchase agreement dated the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

 
- 19 -

--------------------------------------------------------------------------------

 

(ee)          “Senior Indebtedness” means the Indebtedness incurred by the
Company and its Subsidiaries pursuant to the Senior Facility (as defined in the
Securities Purchase Agreement), as amended, and in connection with the letter of
credit dated as of [May __, 2010] issued by Silicon Valley Bank to Zurich
American Insurance Company and Fidelity and Deposit Company of Maryland (the
“Letter of Credit”); provided, however, that the aggregate outstanding amount of
such Indebtedness permitted hereunder (taking into account the maximum amounts
which may be advanced under the loan documents evidencing such Senior
Indebtedness) does not at any time exceed the sum of (x) $4,500,000 and (y) the
amount of the Letter of Credit. .


(ff)            “Senior Lender” shall mean Silicon Valley Bank or such successor
lender pursuant to any outstanding Senior Indebtedness.


(gg)         “Subordination Agreement” shall mean that certain subordination
agreement, dated as of the Issuance Date, among Silicon Valley Bank and the
Holder with respect to certain indebtedness of the Company to Silicon Valley
Bank., as such may be amended from time to time.


(hh)          “Subscription Date” means May 26, 2010.


(ii)            “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person's Parent Entity.


(jj)            “Trading Day” means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded.


(kk)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).


(26)          DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.


[Signature Page Follows]

 
- 20 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.





 
PARADIGM HOLDINGS, INC.
     
By:
/s/Peter B. LaMontagne
   
Name:
Peter B. LaMontagne
   
Title:
President and CEO
                 
ACKNOWLEDGED AND AGREED TO:
         
EREF PARA, LLC
         
By:
 Hale Fund Management, LLC, its
   
Managing Member
                 
By:
/s/Martin Hale Jr.
    Martin Hale, Jr.     Chief Executive Officer

 
 

--------------------------------------------------------------------------------